Citation Nr: 0416739	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  02-07 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lower extremities for the purposes of accrued 
benefits.  

2.  Entitlement to service connection for varicose veins of 
the lower extremities for the purposes of accrued benefits.  

3.  Entitlement to service connection for bilateral hearing 
loss for accrued benefits purposes.  

4.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus for accrued benefits purposes.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to May 
1946.  A certificate of death shows that the veteran died on 
December [redacted], 2000.  The appellant is the veteran's widow.

This appeal arises from a determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the appellant's claims for service 
connection for degenerative joint disease of the lower 
extremities, varicose veins of the lower extremities, and 
bilateral hearing loss, for accrued benefits purposes; and 
denied a rating in excess of 10 percent for bilateral pes 
planus, for accrued benefits purposes.    

The appellant has erroneously stated that this appeal arises 
from the November 2000 decision of the Board of Veterans' 
Appeals (Board), which found clear and unmistakable error in 
a June 27, 1960 Board decision in failing to restore service 
connection for pes planus.  Prior to that Board decision, the 
RO granted the veteran's claim for service connection for 
bilateral pes planus with a 10 percent rating as effective 
January 1994.  The veteran was paid benefits at the rate of 
10 percent for that period from 1994 to the date of his 
death.  Following the November 2000 Board decision, the RO 
restored service connection for pes planus during the period 
from 1960 to 1994, but denied an effective date for a 10 
percent rating prior to January 27, 1994.  The Board notes 
that, while 38 U.S.C.A. § 5121(a) limits a survivor's 
recovery of accrued benefits for a maximum two year period, 
the two years can be at any time during the veteran's 
lifetime.  See Terry v. Principi, No. 03-7107 (Fed. Cir. May 
10, 2004).  


FINDINGS OF FACT

1.  The veteran died on December [redacted], 2000.  

2.  The RO received the appellant's Application for 
Dependency and Indemnity Compensation or Death Pension by a 
Surviving Spouse of Child (including Accrued Benefits and 
Death Compensation) in February 2001, within one year of the 
date of the veteran's death.  

3.  The claims folder does not include competent medical 
evidence to show that the veteran's bilateral hearing loss 
began during service, within one year of active duty, or as a 
result of some incident of service.  

4.  The claims folder does not include competent medical 
evidence to show that the veteran's degenerative joint 
disease of the lower extremities began during service, within 
one year of active duty, or as a result of some incident of 
service, nor does it, nor does it show that it was caused or 
aggravated by the veteran's service connected bilateral pes 
planus.  

5.  The claims folder does not include competent medical 
evidence that the veteran's varicose veins of the lower 
extremities began during service or was causally linked to 
some incident of service, nor does it show that it was caused 
or aggravated by the veteran's service connected bilateral 
pes planus.  

6  The competent medical evidence does not show that the 
veteran's bilateral pes planus resulted in severe flatfoot 
with objective evidence of marked deformity, with accentuated 
pain on manipulation and use or characteristic callosities, 
or other findings consistent with more than overall mild 
functional impairment.    


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
degenerative joint disease of the lower extremities for 
accrued benefits purposes have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5121 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.1000 (2003).  

2.  The criteria for a grant of service connection for 
varicose veins of the lower extremities for accrued benefits 
purposes have not been met.  38 U.S.C.A. §§ 1110,   5121 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.1000 
(2003).  

3.  The criteria for a grant of service connection for 
bilateral hearing loss for accrued benefits purposes have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5121 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385, 3.1000 
(2003).  

4.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus for accrued benefits purposes have not 
been met.  38 U.S.C.A. § 1155, 5121 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5276 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. § 5100 et seq. (West 2002), became 
law.  VA has issued final regulations to implement these 
statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits, which evidence, if any, 
the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In reviewing these documents, the Board finds that the RO 
notified the appellant of the information and evidence 
necessary to substantiate her claim, which evidence the 
appellant was expected to obtain and submit, and which 
evidence would be obtained by VA.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio, supra.  The appellant filed her 
claim for accrued benefits in February 2001.  The RO 
adjudicated the claim for service connection for the cause of 
the veteran's death and accrued benefits in a May 2001 rating 
decision.  In June 2001 the appellant indicated to the RO she 
had not requested service connection for the cause of the 
veteran's death.  The RO sent the appellant a letter in 
August 2001 outlining the provisions of the VCAA.  It 
explained VA's duty to assist in obtaining evidence to 
support her claim for accrued benefits, what evidence was 
necessary to support her claims, how she could complete her 
claim and how to request VA 's assistance in obtaining 
evidence.  The appellant responded in August 2001 that she 
was glad to hear the RO would assist her in obtaining 
evidence.  She noted the veteran had been treated by Group 
Health, but only returned a VA Form 21-4142 for records form 
Social Security and the veteran's 1975 disability claim.  The 
RO requested and received the veteran's records from the 
Social Security Administration including the 1975 disability 
claim.  The RO also obtained the veteran's VA outpatient 
treatment records.  The RO then readjudicated the claims for 
accrued benefits in the February 2002 statement of the case.  
The appellant requested a hearing and she appeared and 
testified before a hearing officer at the RO in March 2003.  
The transcript of that hearing is of record.  The Decision 
Review Officer again reviewed the claims and issued a 
supplemental statement of the case to the appellant in August 
2003.  It listed the evidence obtained and considered by the 
RO specifically, the Social Security Records and records from 
Group Health, those were the additional records the appellant 
informed the RO would support her claim in her August 2001 
letter and her March 2003 testimony.  Also included were the 
criteria for rating pes planus.  

The decision by the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held in part that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this instance the 
initial unfavorable decision in May 2001 was followed by the 
required notification of VCAA in August 2001.  

There is no indication that there is additional evidence to 
obtain; and there has been a complete review of all the 
evidence of record.  The Board finds that there is no 
prejudice to the appellant by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  

As noted above, VCAA only requires is that the duty to notify 
is satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton, supra; see 
also 38 C.F.R. § 20.1102 (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his or 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible.  Thus, no 
additional assistance or notification to the appellant is 
required based on the facts of the instant case, there has 
been no prejudice to the appellant that would warrant a 
remand, and his procedural rights have not been abridged.  
Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  

Factual Background.  A March 1998 RO decision denied the 
veteran's claim for a rating in excess of 10 percent for 
bilateral pes planus, and claims for service connection for 
degenerative joint disease and varicose veins in the lower 
extremities, to include as secondary to his service-connected 
pes planus.  The veteran was notified of the rating decision 
in a May 1998 letter from the RO.  The veteran filed his 
notice of disagreement with that rating decision in May 1998.  
The RO did not issue a statement of the case to the veteran 
prior to his death in December 2000.  

In May 2000 the veteran filed a claim for service connection 
for hearing loss.  The RO did not adjudicate the claim prior 
to the veteran's death.  

The appellant filed her application for accrued benefits in 
February 2001.  The RO informed the appellant she must submit 
a copy of the veteran's death certificate.  In May 2001 the 
RO received a copy of the veteran's Certificate of Death 
revealing he died on December [redacted], 2000.  

The evidence in the claims folder on the date of his death 
includes the following: The veteran's service entrance 
examination, which indicated examinations of the feet spine 
and extremities, ears, heart and blood vessels were normal.  
His hearing was measured as 15/15 in both ears.  Under the 
hearing for defects it was noted he had pes planus of the 
second degree.  In February 1944 the veteran was treated for 
cellulitis of the left knee which caused soft tissue 
swelling, redness and infection.  In May 1946 the report of 
examination at service separation noted the examination of 
the ears was normal.  The veteran complained of trouble with 
both ears.  His hearing was measured as 40/40 with a watch, 
20/20 for coin click, and 15/15 for the whispered and spoken 
voice in both ears.  Examination of the spine and extremities 
revealed asymptomatic pes planus of the second degree.  The 
condition of his veins and arteries was normal.  

A July 1953 statement reveals the veteran was treated in 1951 
and 1953 for otitis media and otitis externa.  The veteran 
told the physician his ears were never completely free of 
discharge, since 1945, when he was standing a few feet from a 
5 inch gun on the USS Bronx when it was fired without cotton 
or protective plugs in his ears.  His ears began to ring and 
the next morning were swollen shut.  It was the physician's 
opinion the veteran's chronic otitis media and occasional 
flare-up of acute otitis media and externa dated back to the 
injury on the USS Bronx in 1945.  Eight years had elapsed 
since the original injury and the veteran still suffered 
occasional acute flare-ups of his ear condition.  He 
concluded that the veteran had suffered some permanent injury 
to his ears at that time.  A statement from the Navy 
Department revealed the veteran had been treated in service 
in October and November of 1945 for "fungus of the ear, 
fungus of the left ear and ear trouble".  

A November 1958 VA examination report which noted the veteran 
had a history of pes planus but no symptoms and X-rays of the 
feet were normal.  Examination of the ears revealed no 
organic ear disease and no deafness.  The veteran's hearing 
was measured as 20/20 for the whispered and ordinary voice.  
The veteran had intermittent tinnitus aurium.  The diagnosis 
was no deafness found.  

April 1960 evaluation by a chiropodist of the veteran's feet 
revealed second degree flat foot with mild pronation.  There 
was some strain present and the veteran complained he was 
unable to stand on his feet for very long without 
considerable fatigue.  No secondary deformities were present 
in either foot.  The veteran had suffered a fracture of the 
right knee in June 1959, which turned the joint medially.  
The physician believed that this would probably further 
weaken the right arch as the weight transfer in walking then 
fell across the arch toward the inner side.  

March 1994 records from Group Health Cooperative reveal the 
veteran had varicose veins and arthritis.  The veteran 
reported having leg pain since the 1940's when he was in the 
Navy.  Physical examination showed that he was slightly flat 
footed with a slight arch.  

The veteran appeared and testified before a Hearing Officer 
at the RO in February 1996.  He indicated that he had 
bilateral foot pain and swelling.  He had used some arch 
supports through the years and tried to stay off his feet and 
elevate them.  

The veteran submitted a statement from his first wife to the 
effect that he had burning in his feet and legs and tried to 
stay off them more and more over the years.  Arch supports 
and specially built shoes had been recommended to the 
veteran.  

A VA examination of the veteran was conducted in February 
1998.  The veteran told the examiner he had varicose veins 
starting in the Navy.  The VA physician noted review of the 
service medical records revealed hemorrhoids, but no varicose 
veins of the lower extremities.  And the separation 
examination did not note them.  The veteran had venous 
stripping in the 1950's at a private facility which was no 
longer in existence.  Examination revealed marked knobby 
enlargement of the right knee with a valgus deformity.  A 
scar on the lateral aspect of the right knee was where the 
veteran said he had surgery for removal of a bone.  Both 
lower extremities had hyperpigmentation from below the knee, 
primarily over the calves, but anteriorly down to and 
including the ankles.  He had moderate edema of the right 
lower extremity.  With weightbearing he still had an 
observable arch and the weightbearing line was lateral to the 
mid metatarsal.  He did not have pain on manipulation of the 
feet, but there was significant decrease in range of motion 
of both ankles.  The right ankle dorsiflexion was from 0 to 3 
degrees and left ankle dorsiflexion was from 0 to 4 degrees.  
No calluses were seen and no other significant abnormalities 
were noted.  The examiner's assessment was the veteran had 
marked degenerative disease of the right knee and to a lesser 
extent of the left, decreased range of motion and 
degenerative changes of the ankles on a clinical basis, and 
minimal pes planus which was clinically mild.  The VA 
physician gave the following opinion:  

It is difficult medically to link the 
mild pes planus to the other major 
problems here which includes discrepancy 
of length of the two legs, marked 
degenerative disease of the knees, and at 
least mild degenerative disease of the 
ankles and feet.  Since the veins were 
described as being normal on the 5/03/46 
physical exam it is difficult to make a 
connection in that regard.  Both the 
lower extremity varicosities and the 
degenerative disease of the knees 
appeared to develop sometime after his 
service dates, thus I cannot clearly find 
a good connection between the numerous 
causes of his lower extremity pain and 
the pes planus per se, nor could I find 
any information in the service medical 
records which would link problems with 
the lower extremities at that time and 
his current symptoms and findings.  

X-rays were ordered and reviewed.  They revealed a right knee 
status post healed proximal tibial fracture with degenerative 
joint disease of the knee, left minimal degenerative changes 
and calcification of the meniscus and atherosclerotic 
vascular calcification and chondrocalcinosis, and bilateral 
degenerative disease of the ankles and feet.  

In December 2000 the veteran submitted a letter from his 
physician, Dr. S.  The letter indicated the veteran had 
severe bilateral varicosities, which had broken down into a 
stasis ulcer on the lower leg.  

The RO obtained the veteran's VA outpatient treatment records 
for the period from June to November 2000.  They included 
records from the audiology department of a July 2000 
audiogram.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
40
45
55
LEFT
45
40
45
60
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 in the left ear.  The 
veteran denied any tinnitus or significant history of hearing 
loss.  Noise exposure included artillery during World War II.  
There was no previous hearing aid use and no audio for 
comparison.  The assessment was the veteran had a mild 
sensorineural hearing loss through 2000 Hertz, gently sloping 
to a severe sensorineural hearing loss at 6000 Hertz.  

June VA records included treatment for venous stasis.  

Evidence submitted after the date of the veteran's death 
includes the following:  Records from Mark E. Reid Memorial 
Hospital in June 1974 for treatment of varicose veins.  In 
the history it was reported the veteran attributed his 
problems to a 1955 injury to the right knee with apparent 
phlebitis.  He had varicose problems in both legs but the 
right leg had always been worse.  The veteran had varicose 
veins in both legs for some years.  

In September 2001 the RO received copies of the veteran's 
medical records from the Social Security Administration.  
They included a January 1987 audiogram graph which showed 
hearing in decibel levels for the frequencies of 500, 1000 
and 2000 Hertz of 25 or less and for the frequency at 4000 
Hertz of 35 in the left ear and 45 in the right ear.  X-rays 
of the right foot revealed fracture of the fifth metatarsal 
in September 1983.  February 1984 X-rays of the left foot 
revealed no significant bony of soft tissue abnormality.  X-
rays of the right knee revealed a grossly deformed due right 
tibia due to an old healed diagonal fracture.  The resultant, 
large triangular tibial bone segment was united with about 
one centimeter of override, trabecular thickening at the 
injury site, plus the expected posttraumatic hypertrophic 
arthritic deformity in the lateral compartment with articular 
cortical roughening on both sides of the joint.  A Social 
Security Examination report of April 1983 included a history 
of a hearing loss from military exposures.  The impressions 
included chronic obstructive lung disease, systemic 
hypertension, benign prostatic hypertrophy, left ganglion 
cyst and a past history of stasis ulcer of the right ankle.  
Also included were records of treatment for a painful toe 
with notations to rule out gouty arthritis.  April 1981 
records noted varicose veins with stasis scarring.  Stripping 
of varicose veins was noted in January 1975 records.  

VA outpatient treatment records for the period from January 
1999 to November 2000 include records from audiology 
regarding the veteran's hearing aids.  

Relevant Laws and Regulations.  Except as provided in 
§§ 3.1001 and 3.1008, where death occurred on or after 
December 1, 1962, periodic monetary benefits (other than 
insurance and service members' indemnity) authorized under 
laws administered by VA, to which a payee was entitled at his 
death under existing ratings or decision, or those based on 
evidence in the file at date of death, and due and unpaid for 
a period not to exceed 2 years prior to the last date of 
entitlement as provided in 38 C.F.R. § 3.500(g) will, upon 
the death of such person, be paid as follows: (1) Upon the 
death of the veteran to the living person first listed as 
follows:(i) His or her spouse; (ii) His or her children (in 
equal shares); (iii) His or her dependent parents (in equal 
shares) or the surviving parent.  (2) Upon the death of a 
surviving spouse or remarried surviving spouse, to the 
veteran's children.  (3) Upon the death of a child, to the 
surviving children of the veteran entitled to death pension, 
compensation, or dependency and indemnity compensation.  (4) 
In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore 
the expense of last sickness or burial.  38 C.F.R. § 3.1000 
(2003).  

Applications for accrued benefits must be filed within one 
year after the date of death.  If a claimant's application is 
incomplete at the time it is originally submitted, the 
Secretary shall notify the claimant of the evidence necessary 
to complete the application.  If such evidence is not 
received within one year from the date of such notification, 
no accrued benefits may be paid.  38 U.S.C.A. § 5121(c) ; 
38 C.F.R. § 3.1000 (2003).  

In Hayes v. Brown, 4 Vet. App. 353, 360-361 (1993) the Court 
addressed what post-date of death evidence may be considered.  
The Court's holding in Hayes reads as follows: While 38 
U.S.C.A. § 5121(a) permits only evidence in the file at date 
of death, 38 U.S.C.A. § 5121(c) appears to contradict, or at 
least qualify, that provision by stating, "If a claimant's 
application is incomplete at the time it is originally 
submitted, the Secretary shall notify the claimant of the 
evidence necessary to complete the application" within one 
year from the date of such notification.  In this regard, the 
legislative history is silent regarding congressional intent.  
See Veterans Benefits Act of September 2, 1958, Pub. L. No. 
85-857, § 3021, 72 Stat. 1228.  Given this ambiguity, the 
Secretary has wide latitude in establishing departmental 
policy as to what post-date-of-death evidence may be 
considered.  See N.L.R.B. v. United Food & Commercial Workers 
Union, 484 U.S. 112, 123, 98 L. Ed. 2d 429, 108 S. Ct. 413 
(1987); Chevron U.S.A., Inc. v. Natural Resources Defense 
Council, Inc., 467 U.S. 837, 843, 81 L. Ed. 2d 694, 104 S. 
Ct. 2778 (1984)(when the relevant statute is ambiguous, the 
agency's interpretation will generally be sustained as long 
as it reflects a permissible construction of the statute).  
However, the regulatory framework that has been established 
to implement § 5121(a), (c) is confusing at best.  We have 
already discussed, in part III.B., 38 C.F.R. § 
3.1000(d)(4)(i).  In sum, the only post-death evidence 
literally permitted by this provision is the death 
certificate.  Yet, as referenced in part II., supra, the BVA 
stated that this provision allows more than just the death 
certificate, permitting the "fulfilling of ministerial duties 
such as certification of necessary documents . . . [and] the 
filling in of missing details." Superimposed on this 
regulation and the BVA's interpretation of it, is a confusing 
array of provisions of the VA Manual, M21-1 (Manual), 
scattered amongst two chapters, regarding what post-date-of-
death evidence is acceptable.  See VA Manual, M21-1, PP 5.25, 
27.08.  To the extent that these Manual provisions affect 
what post-date-of-death evidence may be considered, they have 
"'the force of law' . . . [as they affect] a substantive 
right [of appellant to accrued benefits,] and . . . placement 
in a procedural manual cannot disguise [the] true nature [of 
these provisions] as . . . substantive rules." Fugere v. 
Derwinski, 1 Vet. App. 103, 107 (1990) (citations omitted).  
VA Manual, M21-1, P 5.25 (a) permits certain government 
documents to be considered as being in the file at date of 
death even though actually put into the file post date of 
death:  a. Evidence in File at Date of Death. Evidence "in 
file" includes the following, even if such reports are not 
reduced to writing or are not physically placed in file until 
after death:

(1) Service Department records;

(2) Reports of VA hospitalization;

(3) Reports of treatment of examinations in VA medical 
centers including those in outpatient treatment folders;

(4) Reports of hospitalization, treatment or examinations 
authorized by VA; and

(5) Reports of autopsy made by VA on the date of death. 

In addition, VA Manual, M21-1, P 5.25 (b) states, in relevant 
part, that "the cited regulations [ 38 C.F.R. § 3.1000(d)(4) 
and § 3.327(b)(1) (1992)] also provide for the acceptance of 
evidence after death for verifying or corroborating evidence 
'in file' at death."  The exceptions called for by P 5.25 
(a), (b) are not set forth in either § 3.1000(d)(4) or the 
second BVA decision, as already discussed in part III.B..

Title 38, C.F.R. § 3.327(b)(1) deals with scheduling a 
reexamination in a compensation case and provides that  any 
hospital report and any examination report from a military 
hospital or from a State, county, municipal or other 
government hospital or recognized private institution which 
contain descriptions, including diagnoses and clinical and 
laboratory findings, adequate for rating purposes, of the 
condition of the organs or body systems for which claim is 
made may be deemed to be included in the term "Department of 
Veterans Affairs examination."  38 C.F.R. § 3.327(b)(1) 
(emphasis added).  The medical records submitted after death 
that clearly fall within the scope of § 3.327(b)(1) and thus, 
if so "deemed," within the scope of P 5.25 (b) may now 
qualify as VA examinations, they may also fall within the 
scope of P 5.25 (a)(2), (a)(3).  Thus taken together, these 
Manual and Code of Federal Regulations provisions may require 
that these reports, even though submitted after death, 
nevertheless, be considered.  See also Green v. Brown, 
10 Vet. App. 111, 118 (1997).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis and 
sensorineural hearing loss, when they are manifested to a 
compensable degree within the initial post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2003); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  8 C.F.R. § 3.385 (2003).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2002).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Mild, symptoms relieved by built-up show or arch support are 
rated as 0 percent disabling.  Moderate acquired flatfoot 
with weight-bearing line over or medial to great toe, inward 
bowing of the tendo Achilles, pain on manipulation and use of 
the feet with bilateral or unilateral involvement is 
evaluated as 10 percent disabling.  Severe flatfoot with 
objective evidence of marked deformity (pronation, abduction, 
etc.), with pain on manipulation and use accentuated, with 
indications of swelling on use and characteristic callosities 
is evaluated as 30 percent disabling, if bilateral, and 20 
percent disabling if unilateral.  38 C.F.R. Part 4 Diagnostic 
Code 5276 (2003).

Analysis.  The threshold questions in this case are whether 
or not the appellant filed a timely claim for accrued 
benefits and if so, did the veteran have a claim or claims 
pending on the date of his death.  The appellant filed her 
claim for accrued benefits in February 2001 within one year 
of the veteran's death in December 2000.  Her claim for 
accrued benefits was timely filed.  38 C.F.R. § 3.1000 
(2003).  

The veteran filed claims for an increased rating for 
bilateral pes planus, and service connection for degenerative 
joint disease and varicose veins which were denied by the RO 
in the March 1998 rating decision.  The veteran filed a 
notice of disagreement with that decision and a statement of 
the case was not issued to the veteran prior to his death.  
In addition, the veteran filed a claim for service connection 
for bilateral hearing loss in May 2000, which the RO did not 
adjudicate prior to the veteran's death.  The RO was also in 
the process of effectuating the November 2000 Board decision 
which found clear and unmistakable error in a June 27, 1960 
decision of the Board to restore service connection for pes 
planus.  As a result of that decision, service connection was 
in effect for the veteran's pes planus from May 5, 1946; the 
disability was rated noncompensable until a December 1997 RO 
decision assigned a 10 percent rating, effective from January 
27, 1994.  The Board notes that, while 38 U.S.C.A. § 5121(a) 
limits a survivor's recovery of accrued benefits for a 
maximum two year period, the two years can be at any time 
during the veteran's lifetime.  See Terry v. Principi, No. 
03-7107 (Fed. Cir. May 10, 2004).  

The appellant's claim for accrued benefits is "derivative of" 
the claims of the veteran and, by statute, the appellant 
takes the veteran's claims as they stood on the date of his 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 
1996).  In Taylor v. West, 11 Vet. App. 206  (1998) the Court 
noted that the word "pending" may be defined as follows: 
"Begun, but not yet completed; during; before the conclusion 
of; . . . in process of settlement or adjustment. . . . Thus, 
an action or suit is 'pending' from its inception until the 
rendition of final judgment."  BLACK'S LAW DICTIONARY 1134 
(6th ed. 1990).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has interpreted 38 U.S.C.A. §§ 5101 
and 5121.  The Federal Circuit concluded that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Their interpretation was that 
38 U.S.C.A. § 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any type 
of benefit to accrue or be paid, and that 38 U.S.C.A. 
§ 5121(a) refers to a particular species of benefit, accrued 
benefits, and governs the hierarchy of eligibility for such 
benefits upon the death of the veteran.  This latter section 
explains that accrued benefits are only those "to which an 
individual was entitled at death under existing ratings and 
decisions, or those based on evidence in the file at date of 
death . . . and due and unpaid."  The "individual," at least 
in this case, is the veteran himself.  Jones v. West, 
136 F.3d 1296, 1299 (Fed, Cir. 1998), cert. denied, 525 U.S. 
834 (1998).  

The Board has concluded the claims pending at the date of the 
veteran's death are limited to service connection for 
degenerative joint disease, varicose veins, bilateral hearing 
loss and an increased rating for bilateral pes planus.  

The Board next considered whether the evidence supports the 
grant of the benefits sought.  The evidence which may be 
considered is limited to that in the claims folder at the 
time of the veteran's death and those medical records which 
may be deemed to be in the record.  Hayes v. Brown, 4 Vet. 
App. 353, 360-361 (1993).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Degenerative joint disease 

Medical records in the claims file, including X-ray reports, 
show that the veteran had degenerative joint disease of the 
right knee and of his ankles and feet.  The X-ray reports of 
the right knee arthritis indicated it was post-traumatic in 
origin and related to a post-service injury that resulted in 
a fracture of the right tibia.  

The Board has reviewed the evidence for any indication the 
veteran's degenerative joint disease was related to service, 
the initial post-service year or to the veteran's service-
connected disabilities.  The veteran's service medical 
records do not include any references to degenerative joint 
disease of the lower extremities or a fracture of the bones 
of the lower extremities.  There is no evidence the veteran 
had degenerative joint disease of the lower extremities 
within one year of service, nor is there any competent 
evidence that links such to any incident of service, to 
include trauma.  

The appellant and the veteran asserted the veteran's 
degenerative joint disease of the lower extremities was 
caused by his service connected pes planus.  A lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The only competent 
medical evidence of record addressing this question is the 
opinion of the VA physician of February 1998 and private X-
ray reports.  The VA physician stated that the degenerative 
joint disease began after service and that he could not find 
a connection between the numerous causes of the veteran's 
lower extremity pain and his pes planus.  Private X-rays of 
the right knee attributed its hypertrophic arthritic 
deformity to trauma, specifically a fracture of the right 
knee which occurred according to the veteran in 1955, more 
that 8 years after service separation.  The preponderance of 
the relevant evidence is against a finding that the veteran's 
pes planus caused or aggravated his degenerative joint 
disease of the lower extremities.  38 C.F.R. § 3.310(a); 
Allen, supra.

The Board has also noted the history given by the veteran to 
examiners that he had lower extremity pain beginning in the 
Navy and continuing since service.  Unenhanced reports of a 
history transcribed by a medical examiner do not constitute 
"competent medical evidence."  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  

In the absence of competent medical evidence that provides a 
link between the veteran's degenerative joint disease of the 
lower extremities and service, the initial post service, or a 
service connected disability, service connection is not 
warranted.  38 C.F.R. §§ 3.303, 3.310 (2003).  

Varicose Veins

The first documented diagnosis of bilateral varicose veins 
appears in records from Mark E. Reid Memorial Hospital dated 
in June 1974, approximately 28 years after the veteran's 
separation from service.  While these records indicate that 
the veteran had varicose veins in both legs for many years, 
there is no medical evidence to suggest that his vascular 
disease was linked to service.  In the June 1974 medical 
evidence, the veteran dated the onset of his varicose veins 
to a 1955 post-service injury to the right knee.  

The veteran subsequently asserted his varicose veins were 
caused by his service-connected pes planus.  The appellant 
makes the same contention.  The record does not indicate 
either the veteran or the appellant is a competent medical 
professional with the expertise required to render a 
competent medical opinion.  38 C.F.R. § 3.159(a)(1)(2003).  
The VA examiner in February 1998 noted that he did not find 
evidence of varicose veins of the lower extremities in either 
the service medical records or on the service separation 
examination report.  He also opined that there was no 
evidence to connect the veteran's lower leg pain to the 
veteran's pes planus.  

The veteran's statements to medical examiners that his leg 
pain began in service are merely history recorded for the 
purposes of treatment.  They are not competent medical 
evidence within the meaning of 38 C.F.R. § 3.159.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  

The preponderance of the evidence is against the claim for 
service connection for varicose veins for accrued benefits 
purposes.  

Bilateral Hearing Loss

The July 2000 VA audiological evaluation showed that the 
veteran had bilateral hearing loss as defined by the 
applicable VA regulation, 38 C.F.R. § 3.385.  The auditory 
thresholds in the right and left ears were 40 decibels or 
more at all thresholds and the speech recognition score in 
the left ear was less than 94 percent.  

The Board has reviewed the evidence to determine if the 
veteran had hearing loss in service, during the initial post 
service year, or if it was related to some incident of 
service, to include acoustic trauma.  The veteran's hearing 
upon service entrance and separation examinations was normal.  
There is no medical evidence to indicate that the veteran had 
hearing loss during his initial post service year.  The Navy 
Department verified in October 1953 that the veteran was 
treated for ear trouble; a fungal infection of the ears was 
specifically noted.  No reference was made to treatment for 
hearing loss.  The veteran reported exposure to a loud noise 
while serving aboard the USS Bronx; his Notice of Separation 
from the Service verifies he served aboard the USS Bronx; and 
he recalled in July 1953 that he suffered from tinnitus after 
standing near a five inch gun in 1945 aboard the USS Bronx.  
The veteran told medical examiners on several occasions he 
was exposed to noise in service.  However, all of the above 
history was reported approximately 7 years after service.  A 
chiropodist in July 1953 related the veteran's in-service 
injury to post service otitis media and otitis externa, but 
was silent as to any current hearing loss or a relationship 
between any hearing loss and service.  A VA examination in 
November 1958 includes a diagnosis of "no deafness."  The 
first documentation of any hearing loss as defined by 
38 C.F.R. § 3.385 appears in a private audiogram dated in 
January 1987, which revealed an elevated auditory threshold 
above 40 at 4000 Hertz in the right ear.  

There is no medical evidence to show that the veteran had a 
hearing loss disability during or within one year of service, 
nor is there any competent evidence which causally links his 
bilateral sensorineural hearing loss to service.  

The statements of the veteran and the appellant are not 
competent medical evidence that the veteran's exposure to 
noise in service caused his hearing loss found on the July 
2000 VA audiogram.  38 C.F.R. § 3.159.  

Increased Rating for Bilateral Pes Planus

Service connection was originally granted for the veteran's 
pes planus in May 1946; a zero percent rating was assigned, 
effective May 5, 1946.  An RO decision in May 1960 severed 
service connection on the basis that the original grant by 
the RO was based upon clear and unmistakable error.  Pursuant 
to a Board decision, an RO decision in December 1997 granted 
service connection for bilateral pes planus and assigned a 10 
percent rating, effective from January 27, 1994.  The veteran 
appealed for the assignment of a higher rating.  

Pursuant to a motion submitted to the Board on behalf of the 
veteran, a November 2000 Board decision found clear and 
unmistakable error in a June 1960 Board decision, which 
denied entitlement to restoration of service connection for 
pes planus.  RO decisions dated December 11 and December [redacted], 
2000 assigned a zero percent rating for pes planus from May 
5, 1946 to January 26, 1997, and denied an effective date for 
the assignment of a 10 percent rating prior to January 27, 
1994, respectively.  The latter decision was dated on the day 
of the veteran's death.  Thus, during the veteran's lifetime, 
service connection was in effect for pes planus from May 5, 
1946 until the date of his death in December 2000.  The 
bilateral foot disorder was rated zero percent from May 5, 
1946 until January 26, 1994, and 10 percent thereafter.  As 
noted in the introduction to the instant Board decision, at 
the time of the veteran's death, his pending claims included 
an appeal of the 10 percent rating assigned by the December 
1997 RO decision.  An appeal for an effective date prior to 
January 27, 1994 was not pending at the time of the veteran's 
death.

A higher rating for acquired flatfoot requires severe 
symptoms.  The diagnostic code defines the symptoms of severe 
flatfoot as marked deformity, in either pronation, adduction, 
etc; accentuated pain on manipulation and use, swelling with 
use and the presence of characteristic callosities.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2003).  The 
examination in February 1998 noted manipulation of the feet 
did not cause pain.  No calluses were seen and no significant 
abnormalities were noted.  The VA examiner diagnosed minimal 
pes planus which was clinically mild.  (Emphasis added.)  A 
June 2000 VA podiatry note is to the effect that there was no 
gross foot deformity and no need for special shoes.  There 
was indication of swelling of the feet.  

The Board has noted the veteran's reports of pain with 
standing and the statements of his former spouse of the 
veteran's foot pain.  The VA examiner in February 1998 
attributed the fullness and pressure in the calves and feet 
to the veteran's varicose veins; the examiner also noted the 
role played by the veteran's degenerative joint disease, 
which was characterized as very prominent and very 
symptomatic.  

In sum, the competent medical evidence does not show that the 
veteran's bilateral pes planus resulted in severe flatfoot 
with objective evidence of marked deformity, with accentuated 
pain on manipulation and use or characteristic callosities, 
or other findings consistent with more than overall mild 
functional impairment, during the period of time in question.  
Accordingly, the assignment of a rating in excess of 10 
percent for bilateral pes planus for accrued benefits 
purposes, at any time from January 27, 1994, to the date of 
his death on December [redacted], 2000, is not warranted.   


                                          Doctrine of 
Reasonable Doubt

The Board concludes that the preponderance of the evidence is 
against the claims for service connection and an increased 
rating for accrued benefits purposes.  As the preponderance 
of the evidence is against the claims, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for degenerative joint disease of the 
lower extremities for accrued benefits purposes is denied.  

Service connection for varicose veins of the lower 
extremities for accrued benefits purposes is denied.  

Service connection for bilateral hearing loss for accrued 
benefits purposes is denied.  

A rating in excess of 10 percent for bilateral pes planus for 
the purposes of accrued benefits is denied. 



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



